Citation Nr: 0031352	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-00 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1995, for the award of service connection for lung cancer and 
metastases of lung cancer, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.  He served in the Republic of Vietnam during the 
Vietnam Era.  The veteran died on November [redacted], 1996.  
The claimant is the veteran's spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.  

As explained in more detail below, in November 1999, the 
Board characterized the issue as a claim for an effective 
date earlier than November 15, 1996, for the award of service 
connection for lung cancer and for metastases of lung cancer, 
for accrued benefits purposes.  In December 1999, the RO&IC 
determined that the appropriate effective date for service 
connection for both conditions was November 1, 1995.   The 
appellant subsequently perfected an appeal of the issue as 
currently characterized, and the matter has been returned to 
the Board.  


FINDINGS OF FACT

1.  On November 15, 1996, the veteran filed a claim of 
entitlement to service connection for lung cancer and 
metastasis, due to Agent Orange exposure.  

2.  On November 18, 1996, the RO&IC granted the veteran 
service connection for lung cancer and metastases of lung 
cancer, based on a June 1994 change in the regulations 
allowing for presumption of service connection for lung 
cancers in veterans who served in Vietnam.  

3.  The veteran died on November [redacted], 1996.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
November 15, 1995, for the award of service connection for 
lung cancer and for metastases of lung cancer, for accrued 
benefits purposes, is without legal merit.  38 U.S.C.A. 
§§ 5110(a)(g), 5121 (West 1991); 38 C.F.R. §§ 3.114, 3.400, 
3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Private treatment records dated in November 1994 reflect that 
the veteran had carcinoma of the lung prior to June 1994.  In 
November 1994, an assessment of squamous cell carcinoma of 
the right lung, status post right pneumonectomy two months 
prior by history was entered.  

On November 15, 1996, the veteran filed a VA Form 21-526, 
reflecting his original claim of entitlement to service 
connection for lung cancer, and for a metastasis of that 
cancer.  See 38 C.F.R. § 3.160 (1998) (status of claims).  He 
alleged that the lung cancer was due to in-service exposure 
to a certain herbicide, namely, Agent Orange (AO).  On 
November 18, 1996, the RO&IC entered a decision in which it 
conceded the veteran's exposure to AO during his service in 
the Republic of Vietnam, and granted service connection for 
both the lung cancer and the metastasis thereof on a 
presumptive basis, each evaluated as 100 percent disabling, 
effective November 15, 1996.  See 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.2 (f), 3.307(a), 3.309(e) 
(2000).  (Although the rating decision reflects an effective 
date of November 15, 1995, the February 1998 supplemental 
statement of the case (SSOC) indicated that this was a 
typographical error, and that the effective date was actually 
November 15, 1996, the date that the RO&IC received the 
veteran's VA Form 21-526.).  On November 21, 1996, the RO&IC 
sent a letter to the veteran and his representative, 
notifying them of the decision.  On November [redacted], 1996, 
the veteran died.  

On December 2, 1996, the claimant filed her original claims 
of entitlement to Dependency and Indemnity Compensation 
(DIC), accrued benefits, and death pension.  She alleged that 
the cause of the veteran's death was due to service.  Later 
that day, the RO&IC entered a decision that granted, inter 
alia, her claim of entitlement to service connection for the 
cause of the veteran's death, thereby entitling her to DIC.  
(An award sheet in the file reflects that the effective date 
of the award of DIC was November 1, 1996.)  On December 3, 
1996, the RO&IC sent a letter to the claimant, notifying her 
of this decision.  The letter also notified her that her 
claim of entitlement to accrued benefits was "pending 
legislation [sic]."  In a notice dated December 26, 1996, 
the RO&IC informed the appellant that she was entitled to 
monies for VA benefits due and unpaid the veteran at the time 
of death.  

In August 1997, the claimant submitted a statement contesting 
the RO&IC's decision "to go back only one year for Agent 
Orange exposure."  She asserted that the veteran had visited 
their local "veterans' office after [the veteran's] state 
disability ran out;" that the veteran was told that he was 
not entitled to any disability benefits and that he was not 
informed of the evidentiary presumption regarding service 
connection for certain statutorily-listed diseases, including 
certain lung cancers, experienced by veterans who were 
exposed to Agent Orange during active military duty.  The 
RO&IC treated the August 1997 statement a notice of 
disagreement with respect to the November 1996 decision 
regarding the veteran's claim, and in December 1997, issued a 
statement of the case (SOC) on the issue of "entitlement to 
an earlier effective date."  The SOC's rationale focused on 
the question of the veteran's entitlement to an earlier 
effective date for the award of service connection.  In 
January 1998, the claimant submitted a VA Form 9 ("Appeal to 
the Board of Veterans' Appeals"), which essentially 
reiterated the assertions in her August 1997 statement.

As noted in the introductory section of the decision, above, 
in November 1999, the Board recharacterized this claim as one 
for an effective date prior to November 1, 1996, for the 
award of service connection for lung cancer and for 
metastases of lung cancer, for accrued benefits purposes; the 
Board directed that the RO&IC adjudicate that issue on 
remand, and give the appellant the opportunity to perfect an 
appeal as to that issue.  The Board also directed that the 
RO&IC furnish to the appellant the pertinent legal authority 
governing her claim.  In December 1999, the RO&IC determined 
that the appropriate effective date for the award of 
connection (and, for assignment of a 100 percent evaluation) 
for lung cancer and bone cancer, metastatic from lung, was 
November 15, 1995.  The appellant subsequently perfected an 
appeal as to the issue currently under consideration, and the 
SOC reflects that the RO&IC provided to the appellant the law 
and regulations governing effective dates, accrued benefits, 
and change of law on a VA issue. 

In January 2000, the claimant submitted a statement 
contesting the RO&IC's decision "to go back two years for 
Agent Orange exposure."  The appellant advances contentions 
similar to those indicated in her August 1997 statement.  She 
asserts that she and the veteran had visited a VA facility in 
September 1994 regarding the veteran's disability and were 
not informed of disability benefits that may have been 
available to the veteran.  Thus, she maintains that the 
effective date of the award of service connection for lung 
cancer for accrued benefits should be November 1994.  

In an October 2000 Brief in Support of this matter, the 
appellant's representative asserted that the appellant is 
entitled to a June 1994 earlier effective date.  The 
representative has not offered any salient argument, other 
than the fact that medical evidence shows that the veteran 
developed carcinoma of the right lung prior to June 1994.  

The representative also maintains that the appellant is 
entitled to a September 1994 effective date because the 
appellant had an unadjudicated informal claim dated in 
September 1994.  Specifically, the representative indicates 
that the record includes the report of a September 1994 
report of the veteran's treating oncologist, which indicated 
that the veteran had been treated for squamous cell cancer.  
Although the medical report was submitted after the veteran 
filed a formal claim for service connection for lung cancer 
in November 1996, the representative asserts that the RO 
should have construed that medical report as an informal 
claim for service connection for lung cancer and metastasis 
of that cance, citing to 38 C.F.R. §§ 3.155 and 3.157(a) 
(2000).  


Analysis 

The Board is satisfied that all relevant facts have been 
properly developed pertaining to the veteran's claim for an 
effective date earlier than November 15, 1996, for the award 
of service connection for lung cancer and metastases of lung 
cancer for accrued benefits.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

On June 9, 1994, certain respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) were added to the list of 
chronic disabilities for which presumptive service 
connection, based on presumed exposure to Agent Orange, is 
available.  See Disease Associated with Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29,723 (1994) (codified at 38 C.F.R. §§ 3.307 
and 3.309).  Effective as of that date, any one of the above-
referenced respiratory cancers is presumed to have been 
incurred in service if the veteran served in Vietnam from 
January 1962 to May 1975 and he develops such a cancer that 
becomes manifest to a degree of 10 percent or more at any 
time after his separation from service.  38 C.F.R. §§ 3.307, 
3.309(e).

As indicated above, private treatment records dated in 
November 1994 reflect that the veteran had carcinoma of the 
lung prior to June 1994.  However, the veteran did not file a 
claim for service connection for lung cancer and for 
metastases of that cancer until November 15, 1996; he 
subsequently was awarded service connection for lung cancer 
and metastases of that cancer, on a presumptive basis, on 
November 18, 1996.  Approximately one week later, the veteran 
died of cancer of the lung with metastasis to the bones. 

The appellant contends that an earlier effective date for the 
grant of service connection for lung cancer and for 
metastases of that cancer is warranted.  She claims that an 
effective date in November 1994 (two years prior to the 
veteran's November 1996 claim) should be established because 
the veteran had cancer of the lungs and VA failed to inform 
the veteran of the evidentiary presumption regarding service 
connection for statutorily listed lung cancers caused by 
exposure to AO.  However, for the reasons explained below, 
the appellant's claim is without legal merit.

Upon the death of a veteran, any "accrued benefits," when 
due and unpaid for a period not to exceed two years, are 
payable, in descending order, to the veteran's spouse, 
children (in equal shares,), or dependent parents (in equal 
shares).  38 U.S.C.A. § 5121(a)(2) (West Supp. 2000); 
38 C.F.R. §  3.1000(a) (1) (2000).  "Accrued benefits" are 
defined as periodic monetary benefits (other than insurance 
and servicemen's indemnity) provided by laws administered by 
the Secretary of VA, "to which an individual was entitled at 
death under existing ratings or decision, or those based on 
evidence in the file at the date of death."  38 U.S.C.A. 
§ 5121 (West Supp. 2000).  Thus, a surviving spouse may claim 
accrued benefits by asserting the veteran's entitlement to 
certain periodic monetary benefits.  Lathan v. Brown, 7 Vet. 
App. 42, 52 (1994); Zevalkink v. Brown, 6 Vet. App. 483, 490-
91 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 
117 S.Ct. 2478 (1997).  Thus, accrued benefits may be paid to 
surviving spouse may claim accrued benefits by asserting the 
veteran's entitlement to certain periodic monetary benefits.  
Lathan v. Brown, 7 Vet. App. 42, 52 (1994); Zevalkink v. 
Brown, 6 Vet. App. 483, 490-91 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996), cert. denied 117 S.Ct. 2478 (1997).  Thus, 
a accrued benefits may be paid to a veteran's survivors in 
their own right, although a survivor may only assert that 
right by asserting the (deceased) veteran's entitlement to 
the benefit in question.  See id., and see 38 U.S.C.A. 
§§ 1310, 1318 (West 1991)).  One category of accrued 
benefits-the type ultimately claimed here-is VA 
compensation due to a veteran at the date of the veteran's 
death by virtue of the veteran's entitlement to an earlier 
effective date for the award of such compensation.  In this 
respect, the legal provisions regarding effective dates apply 
to the claimant's claim in this case, see, e.g., 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000), 
but only by virtue of the fact that the claimant seeks an 
accrued benefit.

Although, as noted above, the statute and regulation allow 
for the payment as accrued benefits, the benefits due and 
unpaid to the veteran for a period not to exceed two years 
prior to his death, that two-year period is a maximum.  
Accrued benefits cannot be awarded based on an effective date 
earlier than that to which the veteran was entitled.  
Zevalkink, 6 Vet. App. at 489-90.

Because the RO&IC granted service connection based on the 
change in the regulation allowing for the presumption of 
service connection for respiratory cancers, the effective 
date of the veteran's entitlement is controlled by 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Pursuant to that 
statute and regulation, the effective date of the award shall 
be fixed in accordance with the facts found, but cannot be 
earlier than the effective date of the regulatory change and 
cannot be earlier than one year prior to the date of receipt 
of the claim.  Here, the veteran did not claim entitlement to 
service connection within one year of the liberalizing 
changes in the law; on the contrary, he did not claim 
entitlement to service connection for the lung cancer until 
November 16, 1996.  In addition, there is no evidence of a 
valid claim for service connection prior to that date.  

In that connection, the Board finds the representative's 
contention that the RO should have construed a September 1994 
medical report as an informal claim for service connection 
for lung cancer is without merit.  The Board notes the record 
does not consist of a September 1994 medical report per se.  
There is, however, a November 1994 medical report that refers 
to treatment rendered in September 1994 for the squamous cell 
cancer; however, that document does not satisfy the criteria 
for filing an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  Moreover, 
documents submitted by the veteran, predating the formal 
claim for service connection received by the RO&IC on 
November 15, 1996, do not indicate that service connection 
was being sought for lung cancer and metastasis of that 
cancer, thus no earlier medical records may be construed as 
an informal claim for that benefit.  While a treatment report 
may constitute an informal claim for some benefits, such as 
an increased rating for a condition already established as 
service-connected, such does not apply to original 
applications for service connection where, as in the instant 
case, there would not have been a prior allowance or 
disallowance of a formal claim for service connection in 
1994.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993).  

Based on the foregoing factors, the veteran would be entitled 
to an effective date, at most, one year prior to the date of 
that claim, or November 15, 1995.  It follows, therefore, 
that there can likewise be no award of accrued benefits 
(benefits that are merely derivative of the veteran's own 
right to receive benefits) prior to that date.  

The appellant has insinuated that the veteran would have 
filed an earlier claim for service connection based on Agent 
Orange exposure had he been aware of the change in the law.  
However, the fact remains that his claim was filed on 
November 15, 1996, thereby entitling him to an effective date 
for that claim no earlier than November 15, 1995.  
Furthermore, contrary to the appellant's assertions, there 
was no legal duty on the part of VA to specifically inform 
the veteran of changes in the law that could affect a 
potential future claim for VA benefits filed by him.  Cf. 
Chevron, U.S.A., Inc. v. Natural Resources Defense Council, 
467 U.S. 837, 842-45 (1984).  See also Lyman v. Brown, 5 Vet. 
App. 194, 196-7 (1993) citing Hill v. Derwinski, 2 Vet. App. 
251 (1991) (wherein the Court held that publication of 
certain regulations in the Federal Register was sufficient 
notification to the claimant of eligibility for benefits). 

In view of the foregoing, the Board finds that there is 
simply no legal basis for assigning an effective date for the 
benefits at issue, for accrued benefits purposes, prior to 
November 15, 1995.  See Shields v. Brown, 8 Vet. App. 346, 
349 (1995) (an earlier effective date cannot be granted in 
the absence of statutory authority); see also McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997) 
(38 U.S.C.A. § 5110(g) does not provide for more than one 
year of retroactivity). Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date prior to November 15, 1995, for the grant 
of service connection for lung cancer and for metastases of 
lung cancer, for accrued benefits purposes, is denied.  



		
	JACQUELINE E. MONROE
Veterans Law Judge
	Board of Veterans' Appeals




